DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a level indication system for a vehicle, the level indication system comprising: a sensor system positioned to acquire stability data regarding a stability characteristic of the vehicle at a current location, the stability characteristic including at least one of a slope, a grade, or a jackknife angle of the vehicle; and a control system configured to: determine whether the stability characteristic is within an operational range or a nonoperational range; provide (i) an indication that the vehicle is reconfigurable at the current location into a state whereby the vehicle is operable at the current location in response to determining that the stability characteristic is within the operational range or (ii) an indication that the vehicle is not operable at the current location in response to determining that the stability characteristic is within the nonoperational range; and facilitate engaging a stabilization system of the vehicle in response to the stability characteristic being within the operational range and thereby reconfigure the vehicle into a state whereby the vehicle is operable at the current location as disclosed in independent claim 1, 9, 15, 17-20, and dependent claims 2-8, 10-14.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661